Per Curiam.

The defendants, at the close of the case, moved to dismiss the complaint on the ground that there was no proof of va^ue at the date of trial. This motion was properly denied, as the plaintiff was entitled, in any event, to a valuation of six cents. We have carefully examined the record, and conclude that the testimony given at folios 99 and 100 was sufficient to justify the jury in finding that the value of the property at the trial was substantially the same as at the taking. It was not in the power of the plaintiff to examine the goods, for they had been in possession of the defendants, and, no doubt, had been scattered. The testimony given at folio 356 was properly admitted for the reason given at the trial. We have examined the points of the counsel for appellants and can find no ground to justify a reversal of the judgment.
Judgment and order denying new trial affirmed, with costs.
Present: Clement, Ch. J., and Osborne, J.
Judgment and order affirmed, with costs.